Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 11-15 are cancelled.  Claims 42 and 43 are new.  Claims 1-10 and 16-43 are pending. 

Priority
This application is a 371 of PCT/IB2016/054673 08/03/2016.
Acknowledgment is made of applicant's claim for foreign priority based on application INDIA 201641017205 05/18/2016.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-8 and 29-39) drawn to the composition, and the species 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole and donepezil, in the reply filed on 11/23/20 is acknowledged.  The traversal is on the grounds that it would not pose serious burden to search and examine all of the 5-HT6 receptor antagonists and acetylcholinesterase inhibitors, the Applicant has provided no arguments specifically drawn to the group restriction.  Upon discovery of allowable species, the addition of withdrawn species will be considered at that time.

Claims 1-8 and 29-39 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  claim 4 recites “wherein the acetylcholinesterase inhibitor is donepezil, galantamine and rivastigmine” and claim 5 recites “donepezil and rivastigmine”, however based on the disclosure as a whole it’s clear that the invention does not intend to use more than one acetylcholinesterase inhibitors in a single composition, as is currently claimed.  The disclosure makes it clear that the acetylcholinesterase inhibitors were used individually, and preferentially so.  Appropriate correction is required.
For the sake of search and application of prior art, the Examiner is treating the limitation as being drawn to an acetylcholinesterase inhibitor selected from the claimed groups.

Claim 2 is objected to because of the following informalities:  claim 2 calls out the 5-HT6 receptor antagonists in combination, i.e. it uses the conjunction “and”.  However based on the disclosure as a whole it’s clear that the invention does not intend to use more than one 5-HT6 receptor antagonist in a single composition, as is currently 6 receptor antagonists were used individually, and preferentially so.  Appropriate correction is required.
For the sake of search and application of prior art, the Examiner is treating the limitation as being drawn to a 5-HT6 receptor antagonists selected from the claimed group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 29-31, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhyrapuneniet al. (Bhyrapuneni et al., THE 5-HT6 ANTAGONIST SUVN-502 POTENTIATES THE EFFECTS OF ACETYLCHOLINESTERASE INHIBITORS ON EXTRACELLULAR ACETYLCHOLINE LEVELS AND IN ANIMAL MODELS OF COGNITION, Alzheimer’s & Dementia, Volume 11, Issue 7S_Part_10, Pages: P456-P500, July 2015).
6 receptor antagonist; related to claims 2 and 3) in combination with acetylcholinesterase inhibitors such as donepezil (i.e. donepezil hydrochloride; related to instant claims 4-6) in a model animal.  Bhyrapuneni et al. administered 3 mg/kg, p.o., of SUVN-502 to a rat (the Examiner calculates that this is equivalent to about a 26 mg dose in a 60 kg human; related to claim 31) and Bhyrapuneni et al. administered 0.5 mg/kg, s.c., of donepezil (the Examiner calculates that this is equivalent to about a 4 mg dose in a 60 kg human; related to claim 35).
The administration requires, for example when injected, that the drug must be in a pharmaceutically acceptable excipient.
The disclosed study was performed in an animal model, which means that the treatments were intended to be used in humans, and based on the specificity of the disclosure one of ordinary skill could have immediately envisaged such use.
With respect to the limitations drawn to the treatment of cognitive disorders in a patient selected from Alzheimer's disease, schizophrenia, Parkinson's disease, lewy body dementia, vascular dementia and frontotemporal dementia; these limitations are given little patentable weight because they are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bhyrapuneniet al. (Bhyrapuneni et al., THE 5-HT6 ANTAGONIST SUVN-502 POTENTIATES THE EFFECTS OF ACETYLCHOLINESTERASE INHIBITORS ON EXTRACELLULAR ACETYLCHOLINE LEVELS AND IN ANIMAL MODELS OF COGNITION, Alzheimer’s & Dementia, Volume 11, Issue 7S_Part_10, Pages: P456-P500, July 2015) as applied to claims 1-8, 29-31, and 35 above, in view of Ramakrishna et al. (WO 2004/048330 A1), and further in view of the donepezil prescribing information (hereinafter the “donepezil insert”; revised 2012).
The instant claims are generally drawn to a composition of 35-200, 75-150, or 200-300 mg of 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-
Bhyrapuneni et al. discloses as above and further discloses that SUVN-502 produced synergistic effects in combination with cholinesterase inhibitors, such as donepezil, in object recognition tasks, thus indicating potential use in treating acetylcholinesterase-administered Alzheimer’s disease patients and that the combination may be beneficial in the treatment of cognitive deficits associated with Alzheimer’s disease.
Bhyrapuneni et al. does not specifically disclose the instantly claimed dosages.
Ramakrishna et al. discloses the treatment of cognitive deficits, such as Alzheimer’s disease (see, for example, claim 16, and the whole document), comprising the administration of 1-(2-bromobenzenesulfonyl)-5-methoxy-3-(4-methylpiperazin-1-ylmethyl)-1H-indole (i.e. the instant election; see, for example, claim 2), and further teaches that the compounds disclosed therein can be administered in any amount from 0.1-200 mg per dose, 1 to 4 times per day (see, for example, pg. 37 lines 30-33) which should be adjusted as needed and appropriate (see, for example, pg. 36 lines 22-26).
The donepezil insert discloses that donepezil for the treatment of Alzheimer’s disease (see throughout the document) is available and used in three common dosages, 5, 10, and 23 mg (i.e. the same as instantly claimed; see, for example, DOSAGE AND ADMINISTRATION on the first page).
It would have been obvious to one of ordinary skill in the art to treat cognitive deficits, such as Alzheimer’s disease, with the claimed amounts of the claimed compounds.
6 receptor antagonists were known, and that they were known to need to be adjusted for use across a wide range of doses which encompass the instant doses, and that donepezil treatments for Alzheimer’s were already known to use the claimed doses.  One of ordinary skill would have adjusted the doses of the elected 5-HT6 receptor antagonist and acetylcholinesterase inhibitor in the method of Bhyrapuneni et al. (i.e. the instant compounds) during the routine experimentation and optimization of the method of treating cognitive deficits, and would have done so with a reasonable expectation of success in making an improved method of treating cognitive deficits such as Alzheimer’s disease.
Further, those of skill in the art understand that dosing needs to be adjusted, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-8 and 29-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-15, and 20-40 of copending Application No. 16/097,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims encompass the instant claims, and dependent claim(s) anticipate the instant claims.  For example, copending claim 11 is drawn to a combination comprising 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyi)methyl]-1H-indole dimesylate monohydrate, donepezil hydrochloride and memantine hydrochloride.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 11-15 are cancelled.  Claims 9, 10, 16-28, and 40-43 are withdrawn.  Claims 4 and 5 are objected to.  Claims 1-8 and 29-39 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627